Citation Nr: 1643793	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  96-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a recurrent groin area muscle disorder to include muscle strain.  

2.  Entitlement to an effective date prior to December 7, 2011, for the award of service connection for left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

(The issue of whether the December 31, 1985, Board decision denying service connection for a left hip disability should be revised or reversed on the grounds of clear and unmistakable error (CUE) is the subject of a separate decision.)  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1982 to December 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Waco, Texas, Regional Office (RO) which determined that the Veteran's claim of entitlement to service connection for a groin muscle strain was not well-grounded and denied the claim.  In March 2004, the Board, in pertinent part, denied service connection for a groin region muscle strain.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In November 2006, the Court, in pertinent part, affirmed that portion of the March 2004 Board decision which denied "direct service connection" for a groin region muscle strain; set aside that portion of the decision which denied service connection for a groin region muscle strain secondary to the Veteran's left iliac crest fracture residuals; and remanded that issue to the Board for additional action.  In July 2007, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2011, the Board, in pertinent part, remanded the issue of a groin region muscle strain secondary to the Veteran's left iliac crest fracture residuals to the RO for additional action.  In August 2012, the Board, in pertinent part, denied service connection for a groin region muscle strain secondary to the Veteran's left iliac crest fracture residuals.  The Veteran subsequently appealed to the Court.  

In August 2013, the Court set aside that portion of the Board's August 2012 decision which denied service connection for a groin region muscle strain secondary to the Veteran's left iliac crest fracture residuals and remanded the issue to the Board for further action.  In September 2014 and May 2015, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2015, the Board granted service connection for left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans and remanded the issue of service connection for a groin region muscle strain secondary to the Veteran's service-connected left iliac crest fracture residuals to the RO for additional action.  

In March 2016, the Appeals Management Center (AMC), established service connection for left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans; assigned an initial 20 percent evaluation for that disability; and effectuated the award as of December 7, 2011.  In March 2016, the Veteran submitted a notice of disagreement with both the effective date and initial evaluation assigned for his left iliac crest residuals.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue of service connection on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his March 2016 Notice of Disagreement (VA Form 21-0958), the Veteran advanced contentions which may be reasonably construed as an informal claim for a TDIU.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

In January 2015, the Veteran submitted an informal claim of entitlement to service connection for back pain.  The issue of service connection for a lumbar spine disorder has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of an effective date prior to December 7, 2011, for the award of service connection for left iliac crest fracture residuals; an initial evaluation in excess of 20 percent for the Veteran's left iliac crest fracture residuals; and a TDIU are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Service connection is currently in effect for left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans.  

2.  Recurrent left sartorius muscle and left inguinal ligament injury residuals are etiologically related to the Veteran's service-connected left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans.  


CONCLUSION OF LAW

The criteria for service connection for recurrent left sartorius muscle and left 

inguinal ligament injury residuals are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the decision below, the Board grants service connection for recurrent left sartorius muscle and left inguinal ligament injury residuals.  This represents a complete grant of the benefit sought on appeal.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for a recurrent groin area muscle disorder is warranted as he initially manifested the claimed disability secondary to his service-connected left iliac crest fracture residuals.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection has been established for left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans.  

The Veteran's service treatment records do not refer to a recurrent groin area muscle disorder.  

The report of a May 1997 VA hip examination states that the Veteran was diagnosed with "malunion, moderate, avulsion fracture, left anterior superior iliac crest."  The VA examiner commented that "[s]ince the sartorius muscle and the inguinal ligament arise from the anterior superior iliac spine, their attachments have been displaced distally, altering their mechanics;" "[f]urthermore, the lateral femoral cutaneous nerve passes close to the spine and may be irritated by hip motion, causing pain in the lateral aspect of the hip;" and "[t]his condition is equivalent to injury to muscles, Group XIV, sartorius, with impairment of hip function, moderate."  

A January 1999 VA evaluation clarifies that "it is most probable that the increased hip pain that he noted in July 1984 was primarily due to his old [iliac] injury."  

The report of a January 2016 VA hip examination states that the Veteran presented a history of recurrent left hip pain.  The examiner noted that "[f]or most athletes or active adults, groin or hip pain that is related to activity stems from a musculoskeletal problem."  While she advanced a negative opinion as to "right groin muscle strain," the examiner made no findings as to the Veteran's diagnosed recurrent left groin disorder and did not comment on the findings of the May 1997 and January 1999 VA hip evaluations.  Therefore, the Board concludes that the January 2016 examination report to be of essentially no probative value.  

The Veteran has advanced on appeal that service connection for a left groin muscle disorder is warranted secondary to his service-connected left iliac crest fracture residuals.  A VA physician has diagnosed the Veteran with recurrent left sartorius muscle and left inguinal ligament injury residuals secondary to his service-connected left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans.  Therefore, the Board finds that the probative evidence of record is in at least equipoise as to the issue of service connection for a left groin muscle disorder.  For these reasons and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for recurrent left sartorius muscle and left inguinal ligament injury residuals is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310(a).  


ORDER

Service connection for recurrent left sartorius muscle and left inguinal ligament injury residuals is granted.  


REMAND

Left Iliac Crest Fracture Residuals

The Veteran has submitted a timely notice of disagreement (NOD) with the issues of the effective date for the award of service connection for eft iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans and the initial evaluation of that disability.  The AOJ has not issued a statement of the case (SOC) which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

TDIU

The Veteran asserts that his service-connected disabilities render him unemployable.  Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disorders.  The issue of the Veteran's entitlement to a TDIU has not adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which addresses the issues of an effective date prior to December 7, 2011, for the award of service connection for left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans and an evaluation in excess of 20 percent for his left iliac crest fracture residuals including anterior superior iliac spine avulsion fracture residuals, malunion, left hip osteoarthritis, and myositis ossificans.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  Then adjudicate the issue of the Veteran's entitlement to a TDIU.  If the benefit sought on appeal is denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


